Exhibit 10.12 STOCK OPTION AGREEMENT This STOCK OPTION AGREEMENT (the "Agreement") is effective this 17 th day of Decemberr_2008, between GLOBAL DIVERSIFIED INDUSTRIES, INC., a Nevada corporation, (the "Company") and Phillip Hamilton (the "Executive"). BACKGROUND INFORMATION The Company desires to promote the long-term interests of the Company by retaining the Executive.In order to achieve such goal, the Company has determined to provide Executive with compensation opportunities based on the performance of the Company.To that end, the Company has decided to grant the Executive a right to acquire an option to purchase common shares of the Company (the "Shares") under this Agreement.Accordingly, in consideration of the mutual covenants hereinafter set forth and for other good and valuable consideration, the parties hereto agree as follows: OPERATIVE PROVISIONS Section 1.Grant of Option.The Company hereby irrevocably grants to the Executive the right and option (the "Option"), subject to
